Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 are pending in this application.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a terminal-side communication unit in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is found in paragraph [0050] of the published application as a wireless communication unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perrin (US 2017/0351328).

As to claim 1, Perrin teaches a head-mount display (Fig. 3) comprising: 
a display (12) that displays virtual space information [0054]; and 
a controller (Processor 40) connected to the display, which is configured to determine a display mode for displaying the virtual space information on the display [0078], 
wherein the controller is further configured to: 
acquire a first sensor (E.g. a light sensor output) output outputted from an ambient monitoring sensor (Light sensor) configured to monitor an ambient environment of the head-mount display to determine presence or absence of an abnormality in the ambient environment (E.g. if the light sensor detects a low light situation, a determination is made about the user’s required level of attention) [0118]; 
acquire a second sensor output (E.g. Output from eye tracker system) outputted from a condition monitoring sensor (Eye tracker) configured to monitor biometric information of a user (E.g. eye movement) wearing the head-mount display to determine presence or absence of a factor of decreasing attention due to a user's condition [0121]; 

display the virtual space information on the display in the display mode as determined [0141].

As to claim 2, Perrin teaches wherein the controller is further configured to: 
display the virtual space information (E.g. an email notification) on the display in a normal display mode only when determining that there is no abnormality in the ambient environment and that there is no factor of decreasing attention due to the user's condition (The email notification is displayed in high contrast) [0153]; and 
display the virtual space information on the display in a specific display mode different from the normal display mode (E.g. displaying the email notification in low contrast), or hide the virtual space information from the display at least either in a case of determining that there is an abnormality in the ambient environment or in a case of determining that there is a factor of decreasing attention due to the user's condition [0153].

As to claim 5, Perrin teaches wherein the specific display mode is configured for: 
displaying the virtual space information at a resolution lower than a resolution in the normal display mode (E.g. a meeting icon with little detail) [0155].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 6 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Perrin (US 2017/0351328) in view of Yamamoto (US 2009/0040233).

As to claim 3, Perrin teaches wherein the controller is further configured to: 
forcibly stop displaying the virtual space information when determining that the abnormality occurring in the ambient environment is the caution level (E.g. progressively disabling a display) [0042].

However, Perrin does not teach the specifics of multiple intermittent states of user awareness.
On the other hand, Yamamoto (Figs. 4-9, 14) teaches wherein the controller is further configured to: 
divide levels of the abnormality (The viewing/hearing adaptability of the user can vary based on a determined percentage with many degrees of variance) occurring in the ambient environment into an attention level in which a degree of the abnormality is relatively low (E.g. when the user is walking, as shown in Fig. 14A) and a caution level 
display the virtual space information on the display in the specific display mode when determining that the abnormality occurring in the ambient 50environment is the attention level (Shown in Fig. 14).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the multiple intermittent states of user awareness of Yamamoto with the display device of Perrin because the combination would allow for a more precise determination of user awareness and, subsequently, providing content corresponding to the determined user awareness, increasing the user’s engagement with the content. 

As to claim 4, Perrin teaches the limitations of claim 2 above.
However, Perrin does not specifically teach a timer.
On the other hand, Yamamoto teaches a timer connected to the controller (Timer that calculates the set amount of time) [0132], 
wherein the controller is further configured to: 
divide levels of the abnormality (The viewing/hearing adaptability of the user can vary based on a determined percentage with many degrees of variance) occurring in the ambient environment into an attention level in which a degree of the abnormality is relatively low (E.g. when the user is walking, as shown in Fig. 14A) and a caution level in which the degree of the abnormality is relatively higher than that of the attention level (E.g. when the user is inside a train) [0127-0130]; 

simultaneously measure an elapsed time after temporarily stopping displaying the virtual space information by using the timer (The display is stopped for a set amount of time) [0132]; 
display the virtual space information again when determining that the abnormality occurring in the ambient environment is eliminated within a predetermined non-display standby time or that the factor of decreasing attention due to the user's 51condition is eliminated (Either condition can be present) [0132]; 
forcibly stop displaying the virtual space information when determining that the abnormality occurring in the ambient environment is not eliminated even after the elapsed time exceeds the predetermined non-display standby time or that the factor of decreasing attention due to the user's condition is not eliminated (If the user’s viewing/hearing adaptability is low, the display can be suspended) [0094-0097]; and 
forcibly stop displaying the virtual space information when determining that the abnormality occurring in the ambient environment is the caution level [0094-0097].

As to claim 6, Perrin teaches the elements of claim 1 above.
Perrin also teaches a head-mount display system comprising: 
a head-mount display (Display within the terminal shown in Fig. 3); and 

the head-mount display and the wearable terminal being connected to each other for performing communication [0078], 
the head-mount display including: 
a display (10) that displays virtual space information; 
an ambient monitoring sensor (Camera 112) configured to monitor an ambient environment of the head-mount display; 
a main body-side control unit (Processor 40) connected to each of the display, the ambient monitoring sensor, which is configured to determine a display mode for displaying the virtual space information on the display, the wearable terminal including: 
a condition monitoring sensor (E.g. an integrated eye tracker system) [0121] configured to monitor biometric information of a user wearing the head-mount display.

However, Perrin does not teach communication units.
On the other hand, Yamamoto teaches main body-side communication unit (E.g. a communication unit local to the device that communicates with a server on the internet for determining through the determination unit 103) [0060],
a terminal-side communication unit (E.g. the communication unit local to the server that transmits information back to the device to the presentation unit 104) configured to transmit a sensor output outputted from the condition monitoring sensor to the main body-side communication unit [0059-0061].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the communication units of Yamamoto with the display device of Perrin because the combination would allow for process-intensive tasks to be performed at a location outside of the HMD, reducing the processing power required to be built into the HMD.

Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691